United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2159
                                 ___________

United States of America,            *
                                     *
               Appellee,             *
                                     *   Appeal from the United States
        v.                           *   District Court for the
                                     *   Western District of Missouri.
Scat, Inc.,                          *
                                     *   [UNPUBLISHED]
               Defendant,            *
                                     *
Gary Ivan Terry,                     *
                                     *
               Appellant.            *
                                     *
--------------------------           *
                                     *
Gary Ivan Terry,                     *
                                     *
               Appellant,            *
                                     *
        v.                           *
                                     *
Pamela K. Bible, Brooks Air Force    *
Base Contracting Officer; Terry G.   *
Edwards, Team Chief, Brooks Air      *
Force Base; Brad Smith, Technical    *
Sergeant, Ellsworth Air Force Base;  *
John S. Schoonmaker, 2nd Lieutenant, *
Ellsworth Air Force Base; Richard L. *
Zimmerman, GSA Supply Technician; *
Gary J. Miner, Lieutenant Colonel,   *
Arkansas Army National Guard; Gay     *
Kirkpatrick, GSA Contracting Officer; *
Bonnie Bryson, GSA Contracting        *
Officer; Tom Foster; GSA Contracting  *
Officer; Joanne Offill, GSA           *
Contracting Officer; Ellen F. Upchurch,
                                      *
GSA Contracting Officer; Larry G.     *
Camp, GSA Director of Inventory &     *
Requisition Management Division;      *
Marsha A. Martin, Supervisor of       *
Contract Analysis; Shaloy Castle-     *
Higgins, GSA Branch Chief of          *
Contracting Division; Pat L. Loomis,  *
GSA Director; John R. Pontius, GSA    *
Special Agent for the Office of       *
Inspector General; Lee W. Crook, GSA  *
Assistant Regional Counsel; Jerry Ann *
Foster, GSA Senior Regional Counsel;  *
Charles R. Brown, prior attorney for  *
plaintiffs; James C. Bohling, Assistant
                                      *
United States Attorney; Linda Parker  *
Marshall, Assistant United States     *
Attorney,                             *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: June 4, 2004
                                Filed: June 17, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.




                                          -2-
       Ivan Terry appeals the district court’s1 order granting the government’s Fed.
R. Civ. P. 41(a)(2) motion to voluntarily dismiss, striking Terry’s counterclaim, and
dismissing Terry’s motion to seek judicial review of an administrative decision.
After carefully reviewing the record and the parties’ briefs, we affirm. We also deny
Terry’s unsupported recusal motion. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
                                         -3-